DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 4, 2022 (hereafter the “3/4 Reply”) has been entered, and Claims 25 and 27 have been canceled.  New Claim 28 has been entered.  
Claims 1, 4-6, 8-9, 12-16, 18, 24, 26 and 28 are pending.

Claim Interpretation
As previously indicated, Claim 1 recites the term “antibody mimetic” which is not defined in the instant application as filed.  The broadest reasonable interpretation in the absence of additional information is that the term refers to compounds that, like an antibody, can specifically bind antigens but are not structurally related to antibodies other than by being polypeptides.  This is consistent with the instant application and claims which refer to “secreted” antibody mimetics and to the review by Baloch et al. (“Antibody mimetics: promising complementary agents to animal-sourced antibodies” (2016) Critical Reviews in Biotechnology, 36:2, 268-275, DOI: 10.3109/07388551.2014.958431) which is roughly contemporaneous with the instant application and its priority document.  As such, the term does not include compounds that are nucleic acids, carbohydrates, or “small molecules” that are not polypeptide in nature.  
Additionally, amended Claim 1, step (b) recites “at least one antigen recognition site locating in a variable region of the antibody or antibody mimetic”, which is interpreted as requiring each “antibody mimetic” of the claim to include “at least one antigen recognition site locating in a variable region”.  Stated differently, each “antibody mimetic” of the claim must include “a variable region” with “at least one antigen recognition site”.  

Further regarding step (b) of Claim 1 as referenced above, dependent Claim 26 is interpreted as requiring an “antibody mimetic” to include “a variable region” with “CDR sequences” where Claim 1 does not have that requirement (i.e. an “antibody mimetic” of Claim 1 may include “a variable region” without “CDR sequences”).  
It is noted that with this interpretation, Claim 26 unambiguously further limits Claim 1.  

Amended Claim 1 recites step (b) as follows:

    PNG
    media_image1.png
    225
    802
    media_image1.png
    Greyscale

Step (b) is interpreted as follows:
--detecting cells, within the population of mammalian cells, that have antibodies or antibody mimetics which are specific binding partners for the target polypeptide s expressed by the cells, 
wherein specific binding partners for the target polypeptide are those which blnd to the target polypeptide through at least one antigen recognition site located in a variable region of the antibody or antibody mimetic;--.  
The above interpretation is not intended to alter the scope of Claim 1 and is instead offered to clarify the relationships between “cells”, “population of mammalian cells”, the two instances of the term “which”, and “target polypeptide” in step (b) of Claim 1.  
Regarding the above use of “expressed by the cells” in the interpretation of step (b), it is noted that step (a) of Claim 1 recites 
“wherein the target polypeptide is expressed within each cell in the population of mammalian cells, wherein the target polypeptide is displayed on an outer surface of each cell in the population of mammalian cells”, 

which is reasonably understood as reciting 
--wherein the target polypeptide is expressed by each cell in the population of mammalian cells, wherein the target polypeptide is displayed on an outer surface of each cell in the population of mammalian cells--.   


Dependent Claim 6 is interpreted as further defining embodiments of “the antibody” in Claim 1 (as an scFV antibody) and not as limiting Claim 6 to methods comprising only scFV antibodies.  Stated differently, Claim 6 is interpreted as encompassing methods comprising an scFV antibody or an “antibody mimetic”.  

Dependent Claim 15 recites the following:

    PNG
    media_image2.png
    113
    765
    media_image2.png
    Greyscale

where “a library of antibodies or antibody mimetics” is interpreted as referring to “(ai) a library of antibodies or antibody mimetics” in step (a) of Claim 1.   
Dependent Claim 15 also recites the following:

    PNG
    media_image3.png
    72
    786
    media_image3.png
    Greyscale

where “the target polypeptide” is interpreted as referring to “(aii) a target polypeptide” in step (a) of Claim 1.   

Dependent Claim 28 is interpreted as further defining embodiments of “the antibody” in Claim 1 (as full-length or an scFV antibody) and not as limiting Claim 28 to methods comprising only full-length or scFV antibodies.  Stated differently, Claim 28 is interpreted as encompassing methods comprising a full-length or scFV antibody or an “antibody mimetic”.  

Claim Rejections - 35 USC § 112 - Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 1, 4-6, 8-9, 12-16, 18 and 24-27  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, 12-16, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of Claims 4-6, 8-9, 12-16, 18, 24, 26 and 28 is due to their dependencies from Claim 1. 
Amended Claim 1 recites the terms “specific binding partner” and “specific binding partners” (see lines 3-4, 14, 15 and 25-26).  
The terms are not specifically defined in the instant application a filed, although there is a non-limiting description that “[p]referably, a specific binding partner specifically binds if its affinity for its target polypeptide is about 5-fold greater than its affinity for a non-target polypeptide” (see pg 11, lines 6-7, of the instant specification) followed by additional non-limiting descriptions of possible binding affinities (see pg 11, lines 8-15).  
Because that description is non-limiting, the term “specific binding” is a relative term which renders the claims indefinite.  The term “specific binding” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Stated differently, the term “specific binding” raises ambiguity as to the metes and bounds of a “specific binding partner” as encompassed by the claim.  Thus a skilled artisan is not reasonably apprised of the scope of a “specific binding partner” encompassed by the claims.  For example, and using the above description for the sake of argument, what “fold greater” affinity by a “specific binding partner” in ‘binding its target polypeptide than for a non-target polypeptide’ is encompassed by Claim 1?  Additionally, use of the above description includes the necessary ambiguity of the term “fold”, where 5-fold greater might be understood as ‘5 times greater’, 4-fold greater might be understood as ‘4 times greater’, 3-fold greater might be understood as ‘3 times greater’, and 2-fold greater might be understood as ‘2 times greater’ which renders confusion regarding the meaning of 1-fold greater (and whether it means ‘1 times greater’ or also ‘2 times greater’).   
These ambiguities render Claim 1, and the dependent claims, indefinite. 
In the interest of advancing prosecution, and without obviating Applicant’s need to address this rejection, the term “specific binding” in the claims is accorded the broadest reasonable interpretation in light of the specification (including the portions described above) as meaning binding, that is not non-specific, between an “antibody or antibody mimetic” and a “target polypeptide”.  Stated differently, the terms requires binding to have some level of increased relative binding to a “target polypeptide” as compared to binding to other molecules.  

Claim Rejections - 35 USC § 103 –Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 25 and 27 under 35 U.S.C. 103 as being unpatentable over Fandl et al. (US 2014/0072979 A1; published 3/13/2014, cited in IDS filed Sept 10, 2019) in view of Zha et al. (US 2014/0186334 A1, published July 3, 2014) has been withdrawn.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9, 12, 15-16, 18, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fandl et al. (US 2014/0072979 A1; published 3/13/2014, cited in IDS filed Sept 10, 2019) in view of Attaf et al. (“αβ T cell receptor germline CDR regions moderate contact with MHC ligands and regulate peptide cross-reactivity.” Sci Rep 6, 35006 (2016). https://doi.org/10.1038/srep35006) and Zha et al. (US 2014/0186334 A1, published July 3, 2014; as previously cited).    
This rejection has not been previously presented.  
As an initial matter, it is noted that the teachings of both Fandl et al. and Zha et al. are in the same field of endeavor regarding using cells that co-express a target on the surface of cells and a secreted antibody or antibody mimetic that binds to the target, followed by detection of the bound material and subsequent isolation of the cells and further manipulations. 
Regarding Claims 1, 5-6 and 25, Fandl et al. teach a method of detecting (i.e. “identifying”; see e.g. ¶¶0003, 0005, 0022, 0079, 0080, 0082, 0092 and 0093) and isolating cells that produce a secreted protein of interest (POI) that has an immunoglobulin CH3 domain and/or substituted CH3 domain, such as within an Fc region from an immunoglobulin, (which corresponds to “antibody or antibody mimetic” as present in Claim 1 as further discussed below) by (i) constructing a cell line transiently or stably expressing a cell surface capture molecule (SCM), which binds the POI (and corresponds to “target polypeptide” as present in Claim 1 as further discussed below), by transfecting the cell line with a nucleic acid that encodes the SCM; (ii) transfecting the cell simultaneously or subsequently with a second nucleic acid that encodes a POI wherein such POI is secreted; (iii) detecting the surface associated POI by contacting the cells with a detection molecule, which binds the POI; and (iv) isolating cells based on the detection (see e.g. Abstract), all of which correspond to steps (a) to (c) in Claim 1, and where “cell line transiently or stably expressing” (emphasis added to indicate correspondence to “wherein the target polypeptide is expressed within each cell in the population of cells” in step (a) of Claim 1).  
More specifically regarding Claim 1, Fandl et al. teach that the POI “comprises a variable domain of a T cell receptor” (emphasis added) and includes “a protein comprising a T cell receptor extracellular domain fused to an Fc (TCR-Fc)” where “the Fc is a human Fc” (see e.g. pg 1, ¶0011; and pgs 10-11, ¶¶0096-0103), which is an “antibody or antibody mimetic” of the claims.  
Regarding the “variable domain”, Attaf et al. teach “sequence diversity of CDR1 and 2 across the α and β variable segment repertoires” in T cell receptors (see pgs 4-5, bridging ¶, last sentence), which corresponds to “antigen recognition site” in step (b) of Claim 1 and “CDR sequences” in Claim 26.  
And regarding the SCM, Fandl et al. teach it as comprising “a membrane-associated antigen capable of being recognized by the variable domain of the T cell receptor” (emphasis added; see pg 2, ¶0015 and ¶0018).  They also teach that “[t]he sTCR, TCR-Fc, or fusion protein comprising one or more T cell receptor variable regions can be selected so as to specifically bind an antigen of interest, for example, a substance produced by a tumor cell [ ]. In a specific embodiment, the antigen is an antigen that is present on the surface of a tumor cell (i.e., a tumor antigen), is recognized by a T cell, and that produces an immune response in a host. Tumor antigens include, for example, alphafetoprotein (AFP), carcinoembryonic antigen (CEA), MUC-1, epithelial tumor antigen (ETA), tyrosinase (e.g., for malignant melanoma), melanoma-associated antigen (MAGE), and mutated or abnormal forms of other proteins such as, for example, ras, p53, etc.” (see pg 10, ¶0099).
Fandl et al. further teach that the cells used for co-expressing the POI and SCM may be “mammalian cells”, including “human embryonic kidney cells (HEK293)” (see e.g. pg 9, ¶0086), as recited in Claim 1 as well as to Claim 5.  
Regarding Claim 8, Fandl et al. teach their detection molecule (DM) as including “[r]ecombinant antigen-binding proteins, which are antibodies” (see e.g. pg 4, ¶0048) or “a labeled recombinant antigen-binding protein [ ] such as a labeled antigen or anti-Ig antibody” (see e.g. pgs 5-6, ¶0059).  
Regarding the “liquid medium” in Claim 9, Fandl et al. teach culturing CHO K1 cells (and the RGC1 cell line selected therefrom) used to express a POI and an SCM with a liquid “culture medium (10% fetal bovine serum, 90% Ham's F-12, 2 mM L-glutamine” in their Examples 1 and 2 (see pgs 12-13).   
Fandl et al. further teach a specific embodiment of their methods where “CHO-K1 cells containing the integrated sequence of SEQ ID NO:22 [a “ScFv-FcyR-TM-cyto-encoding polynucleotide”, see pg 4, ¶0044] were transfected with plasmids that encode antibodies of various subtypes [as POI]” to produce cells with inducible expression of ScFv-FcyR-TM-cyto as the SCM (or “target polypeptide” of the instant claims) and that the cells “were treated with doxycycline to induce production of the capture molecule [in coexpression] along with the antibody” (see pg 20, Example 16).  
And while Fandl et al. teach generating a library of different “coding regions of the antibody variable domains from B-cells“ followed by expression of the library “such that clones of desired specificity, isotype, or avidity may be identified and isolated” (see ¶0093), they also teach that their “technology can also be directly applied to screening of cells producing modified T cell receptors, such as, for example, cells that produce soluble forms of T cell receptors” (see pg 1, ¶0007; pg 10, ¶0093; and pg 18, Example 13, ¶¶0154-0159).  
Fandl et al. do not expressly teach “sequencing” their clones as presented in step (d) of Claim 1.  However, they do teach that “[m]ethods for identifying and/or cloning T cell receptor variable regions are described, for example, in [ ] Johnston, S. et al. (1995) A novel method for sequencing members of multi-gene families” (emphasis added; see ¶0104) which is consistent with the knowledge of one having ordinary skill in the art that sequencing can be used as a method “for identifying” as taught by Fandl et al.  Relatedly, Fandl et al. teach that “it will be readily apparent to those of ordinary skill in the art that certain changes and modifications may be made to the teachings of the[ir] invention” (see pg 21, ¶0178).
Zha et al. teach methods for identifying antibodies that bind specifically to an antigen of interest that are analogous to those of Fandl et al. with co-expression of a “bait” domain on the surface of a cell (which corresponds to the SCM of Fandl et al. and the “target polypeptide” in Claim 1) and secretion of “an immunoglobulin light chain; and [ ] an immunoglobulin heavy chain” (which correspond to a POI of Fandl et al. and an “antibody or antibody mimetic” of Claim 1) where the bait binds the immunoglobulin to be a complex on the surface of the host cell (see e.g. Figure 1 and claim 16 of Zha et al.) and determining the presence of the complex (e.g. to detect the complex).  
And like Fandl et al., Zha et al. further teach that the cells may be “mammalian” (see e.g. pgs 4-5, ¶¶0028 and 0038), which corresponds to steps (a) and (b) in Claims 1 and 15, and the “bait” may be “a transmembrane protein” (see e.g. pgs 3-4, ¶0027), which corresponds to “an integral membrane protein” in step (a) of Claim 1. .
Regarding step (c) of Claim 1, Zha et al. further teach performance of the method with use of flow cytometry to detect the complex with replacement of culture media with PBS for flow cytometry, as a first round of isolation of cells followed by restoration of culture media for further growth before a second round of flow cytometry as additional isolation of cells (see e.g. pg 6, ¶0049, and pg 20, ¶¶0126-0127 and 0132-0134), where the second round isolation corresponds to step (c) of Claim 1 because the cells isolated then are those “after a time point” (which was the first round).  Additionally, the removal and then replacement of culture media corresponds to “discontinuous” replacement as present in Claim 12.  The two rounds of cell isolation also correspond to “purifying the antibody or antibody mimetic” before “sequencing” as recited in Claim 18.
And regarding step (d) of Claim 1, Zha et al. teach an embodiment where after two rounds of the above, DNA sequence analysis was used on the heavy and light chain encoding polynucleotides (see e.g. pgs 10-11, ¶¶0085-0103).
Thus regarding Claims 1, 5-6, 8-9, 12, 18, 26 and 28, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the mammalian cell based method of Fandl et al. (as evidenced by Attaf et al.), that expresses TCR-Fc molecules (as a POI) for binding to an SCM that is a membrane-associated antigen capable of being recognized by the variable domain of the TCR, to be performed i) with sequencing of the polynucleotides encoding molecules detected as binding to the SCM on the cell surface as suggested by Fandl et al. and taught by Zha et al., ii) with use of liquid media as taught by both Fandl et al. and Zha et al., iii) with first and second rounds of cell selection/isolation by flow cytometry with replacement of media as taught by Zha et al., and iv) with screening of TCR-Fc libraries as taught by Fandel et al. and Zha et al., with the reasonable expectation of successfully performing and extending the usefulness of the method by i) identifying the sequences of TCR-Fc molecules (of Fandl et al.), ii) performing the method in liquid media, iii) lowering false positives through use of two rounds of selection/isolation, and iv) expanding the usefulness of the Fandl et al. method, all without surprising or unexpected results.  
Additional motivation for the modifications is provided by the usefulness of the sequence information in designing and making additional TCR-Fv molecules that bind a target polypeptide of interest and the desire for increased efficiency in identifying useful antibody mimetics by reducing false positives.  Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known techniques (of Zha et al.) to improve the similar method (of Fandl et al.) in the same way.  
Further regarding Claims 15 and 16, and the teachings of Fandl et al. and Zha et al. as explained above, the feature of “inducing expression” of the target polypeptide as present in part (a3) of Claim 15 and the use of “Tet operator sequences” as part of the inducible promoter as present in Claim 16, Fandl et al. teach CHO K1 cells with their SCM under control of “[t]wo tandem TetR operators (TetO) [ ] placed immediately downstream of the CMV-MIE promoter enhancer” (see pg 14, Example 5, esp. ¶0119).  
Also regarding Claim 15, Zha et al. further teach performance of the method with use of flow cytometry with cells that can co-express a “bait” and a secreted antibody (see pg 20, ¶¶0126-0127, Figures 4a-c, and pg 3, ¶0022).  A specific embodiment is flow cytometry of cells “that expressed full length antibody (H2+L2) without the Fc-Sedlp [bait]”, which “showed background signal levels”.  
Additionally regarding Claim 15, Figures 4b and 4c of Zha et al. illustrate how there is “background” that can be removed even with the use of single secreted antibodies
Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Fandl et al., Attaf et al. and Zha et al. (as explained above) to include use of an inducible promoter with Tet operator sequences, as taught by Fandl et al., and with an initial round of cell selection/isolation by flow cytometry in the absence of “bait” expression, as taught by Zha et al. (i.e. absence of POI expression in Fandl et al. or absence of “target polypeptide” expression in Claim 15), with the reasonable expectation of successfully improving the methods by lowering background signal present with use of secreted antibodies without surprising or unexpected results.  
Additional motivation for the modifications is provided by the desire for increased efficiency in identifying useful antibodies by reducing false positives.  Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known techniques to improve a similar method in the same way.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fandl et al., Attaf et al. and Zha et al. as applied to Claims 1, 5-6, 8-9, 12, 15-16, 18, 26 and 28 above, and further in view of Thomas et al. (“Targeting human CD27 with an agonist antibody stimulates T-cell activation and antitumor immunity” Oncoimmunology. 2014; 3: e27255, as previously cited).
The teachings of Fandl et al., Attaf et al. and Zha et al. have been described above.  
They do not teach use of an immune checkpoint molecule as a cell surface capture molecule (SCM).
Thomas et al. teach a human IgG1 antibody that targets human CD27 and has activity in various preclinical models (see e.g. Abstract).    
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fandl et al., Attaf et al. and Zha et al. (as explained above) to include using human CD27 as their SCM to identify additional TCR-Fc molecules as antibody mimetics that bind CD27, as taught by Thomas et al., with the reasonable expectation of successfully expanding the number of available CD27 binding molecules for use in preclinical models without surprising or unexpected results.  
Additional motivation for the modification is provided by the desire to have additional antibodies as lead therapeutic agents in the treatment of clinical conditions.  Additional rationales for the change is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques to improve a similar method in the same way. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fandl et al., Attaf et al. and Zha et al. as applied to Claims 1, 5-6, 8-9, 12, 15-16, 18, 26 and 28 above, and further in view of Manz et al. ((“Analysis and sorting of live cells according to secreted molecules, relocated to a cell-surface affinity matrix” Proc. Natl. Acad. Sci. USA, Vol. 92, pp. 1921-1925, March 1995, as previously cited).
The teachings of Fandl et al., Attaf et al. and Zha et al. have been described above.  
They do not teach use of a viscous liquid medium as present in Claim 13.
Manz et al. teach using cells with a target on their surface to bind secreted antibodies that bind the target where 25% and 40% (wt/vol) gelatin and 5% (wt/vol) hydroxymethylcellulose were present in the culture medium and showed predictable decreases in diffusion of secreted antibodies away from the cells that express them (see e.g. pgs 1922-1923, and Figures 3 and 4).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fandl et al., Attaf et al. and Zha et al. (as described above) to include concentrations of gelatin or hydroxymethylcellulose in the culture medium to reduce diffusion of secreted antibody mimetics (like TCR-Fc molecules) away from the surface of the cells that express them, as taught by Manz et al., without surprising or unexpected results, and yet with the reasonable expectation of successfully increasing the binding of the antibodies to cell surfaces.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques to improve a similar method in the same way.  
In the absence of evidence that the concentrations of Manz et al. are not “at least 10x10-4 Pa.s at 25°C” as present in Claim 13, the Office does not have facilities for examining and comparing the claimed limitations with the teachings of Manz et al.  Thus the burden is on applicant to show a novel or unobvious difference between the claim and the method of the prior art (i.e., that the methods of Manz et al. are not with dynamic viscosity as present in Claim 13).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fandl et al., Attaf et al. and Zha et al. as applied to Claims 1, 5-6, 8-9, 12, 15-16, 18, 26 and 28 above, and further in view of Yoon et al. (US 2017/0204365 A1, published July 20, 2017, effectively filed July 16, 2015; as previously cited).
The teachings of Fandl et al., Attaf et al. and Zha et al. have been described above.  
They do not teach use of a medium that is an alginate gel as present in Claims 14 and 24.
Yoon et al. teach methods “of 3D cell culture using the agarose-collagen-alginate composite hydrogel support constructs [that] provide a cell culture environment much similar to that of a living body, and has superior spheroid forming ability, drug diffusion ability and cell growth ability. Therefore, the biomimetic 3D cell culture method using the composite hydrogel support according to the present invention can be used for biological activity analysis through observation of cell growth, proliferation, death, differentiation and migration. In addition, it can be used for studies of cancer development, malignant alternation, invasion and metastasis, susceptibility to anticancer drugs and cancer prognosis analysis or evaluation, and can also be effectively used in research for development of therapeutic agents having excellent bioavailability” (see ¶0015).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Fandl et al., Attaf et al. and Zha et al. (as explained above) to include use of the agarose-collagen-alginate composite hydrogel of Yoon et al., with the reasonable expectation of successfully improving the methods to better mimic in vivo conditions for a secreted antibody to bind a cell surface without surprising or unexpected results.  
Additional motivation for the modification is provided by the expectation that the change would aid in identifying/selecting antibodies that function under clinical conditions.  Additional rationales for the change are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple use of known techniques to improve a similar method in the same way.

Response to Applicant Arguments
Applicant’s arguments in the 3/4 Reply (see pgs 7-14) have been fully considered in totality with the evidence of record and to the extent applicable to the above rejections.  The arguments are not persuasive.  
After identifying previous rejections on pages 7-8, Applicant reviews the teachings of Fandl et al. (see pgs 8-9) and then argues the following:

    PNG
    media_image4.png
    77
    467
    media_image4.png
    Greyscale

First, this argument is not persuasive because the claims are not limited to expression of “unknown” antibodies or “unknown” antibody mimetics.  It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is further noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, and despite the rejected claims not requiring the expression of “unknown” antibodies or “unknown” antibody mimetics, Zha et al. teach their “antibody display system “can be used, as discussed herein, to identify a new library chain that forms desirable antibodies or antigen binding fragments thereof when coupled with the known chain” (see pg 10, ¶0083).  This evidence supports knowledge regarding use of an antibody display system to identify “unknown” antibodies or “unknown” antigen binding fragments.  
Applicant next argues the following (see pg 9, last full ¶):

    PNG
    media_image5.png
    82
    474
    media_image5.png
    Greyscale

This argument is not persuasive because as described in the first rejection above, Fandl et al. teach the “screening of cells producing modified T cell receptors” (see pg 1, ¶0007), such as TCR-Fc molecules which are not per se known to bind to an antigen of interest (such as those listed on pg 10, ¶0099) as an SCM.  The lack of certainty is based at least on the chimeric nature of the molecules and on the variable region of a TCR as binding an antigen in the context of a MHC molecule, which is not present in all embodiments (see pg 2, ¶0018 of Fandl et al.).  This uncertainty would lead the artisan having ordinary skill to want to sequence, to identify, a TCR-Fc that binds an SCM.  
Applicant further argues that Fandl et al. indicates an interest in “finding cells which express high levels of those known antibodies” because of variability in “the location of integration of the POI gene in the host cell genome, not the POI’s sequence (see Fandl’s paragraph [0005]” (all emphasis in the original; see pgs 9-10, bridging ¶).  This is not persuasive because while that may be one objective of Fandl et al., there is insufficient evidence of it being the only objective of Fandl et al.  Instead, and as noted above, Fandl et al. teach other objectives, such as screening of modified T cell receptors that are not naturally occurring.  
Applicant next points to embodiments in ¶0093 of Fandl et al. and argues the following (see pg 10, middle):

    PNG
    media_image6.png
    59
    466
    media_image6.png
    Greyscale

This argument is not persuasive because as explained above, they are not applicable with respect to the screening of TCR-Fc molecules that have uncertain binding activities.  Additionally, it is noted that Fandl et al.’s teaching of “[t]he DNA library may then be expressed in a cell that expresses a cell surface capture molecule [SCM] specific for antibodies such that clones of desired specificity, isotype, or avidity may be identified and isolated by the method of the invention” in ¶0093 provides motivation for an artisan having ordinary skill to sequence the clones identified based on desired characteristics.  This contradicts Applicant’s argument of no motivation to sequence as addressed above.  In particular, the identification of “desired [ ] isotype” is evidence of Fandl et al.’s teaching (or suggestion) of unknown POIs because if (as Applicant’s argue) Fandl et al. only uses known sequences, the isotype would have been known without need for ‘identification’.  
On pages 10-11, Applicant reviews other descriptions by Fandl et al. and then argues the following:

    PNG
    media_image7.png
    58
    457
    media_image7.png
    Greyscale

This is not persuasive with respect to the above rejections because Fandl et al. expressly teach (at least twice) use of “a membrane-associated antigen capable of being recognized by the variable domain of the T cell receptor” as an SCM (see first statement of rejection above).  
Applicant also argues the following (on pg 11):

    PNG
    media_image8.png
    142
    474
    media_image8.png
    Greyscale


With respect to “specificity”, and to the extent that it applies to TCR-Fc molecules, an artisan having ordinary skill would recognize that each characteristic can be assessed by adjustment of binding conditions.  For example, “specificity” can be assessed by addition of a additional antigens for a TCR-Fc molecule to competitively bind relative to an SCM.  And “isotype” as a characteristic has been addressed above as contradicting Applicant’s argument of no motivation to sequence.  As for “avidity” as a characteristic, it is not a current express basis of the rejections above, but is evidence against Applicant’s argument based on ¶0093 of Fandl et al. (see above).  
Applicant further argues the following (on pg 11):

    PNG
    media_image9.png
    165
    468
    media_image9.png
    Greyscale

This is not persuasive because it contradicts the express teachings of Fandl et al. (see e.g. ¶0015 and 0018 as described in the first rejection above).  
On pages 11-12, Applicant argues Zha et al. as teaching the same use of an SCM to bind Fc regions as argued above based on Fandl et al.  The argument is not persuasive for the same reasons provided above with respect to Fandl et al. 
On pages 12-13, Applicant reviews amended Claim 1 and argues that “Fandl in combination with Zha does not disclose or suggest each and very limitation of independent claim 1”.  This is not persuasive because as presented in the above rejections, the combination of Fandl et al., Attaf et al. and Zha et al., to perform methods with TCR-Fc molecules, renders Claim 1 obvious.  
Last, on pages 13-14, Applicant argues that the additional teachings of Thomas et al, Manz et al, and Yoon et al., as applied to Claims 4, 13-14 and 24, do not remedy the alleged deficiencies of Fandl et al. and Zha et al. as addressed above.  These arguments are not persuasive because the alleged deficiencies have been fully addressed above.
In light of the foregoing, the arguments are not persuasive.  

Double Patenting
In light of its cancellation, the previous advisory to Applicant regarding Claim 27 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635